DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As best understood, claim 1 limitation requiring “the marker is incorporated into a boss that is formed with swarf” was not shown and described as part of the original disclosure.
Clarification and/or correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2013/0195579 to Freis.
Freis ‘579 teaches limitations for a “fastening structure comprising: a plurality of overlapping co-fastened members” – 10,60 as shown in Fig 8 for example, “a clearance hole being formed at at least one mating face of mutual mating faces of the plurality of co-fastened members” – as indicated at 66, “a screw utilizing frictional heat to bore a hole and form a thread” – 32 is a screw described as such, “passing through the clearance hole, and fastening the plurality of co-fastened members together” – as shown in Fig 8, “wherein the clearance hole has a circular external profile in a plan view” – One of ordinary skill in the art would recognize teaching of ‘circular external 
As regards claim 7, reference teaches further limitation of “an in-plane direction width of the clearance hole is wider than a thread diameter of the screw” – as shown in 
As regards claim 9, reference teaches further limitation of “fastened structural body comprising: a plurality of overlapped co-fastened members in which a clearance hole is formed at at least one mating face of mutually overlapped mating faces of the plurality of co-fastened members; and a fastened section in which the swarf generated as a result of thread formation is extruded into the clearance hole by using the fastening structure of claim 1”, as shown, described, inherent to teachings of the reference and otherwise discussed in greater detail hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2013/0195579 to Freis.
Although the reference discloses sheet metal or a cast part, the reference doesn’t explicitly teach the metal “is formed from extruded aluminum or die-cast aluminum”.  It would however have been an obvious design choice or engineering expedient to apply the prior art teachings to aluminum sheet or die-cast part as In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
In view of the actual scope of the claimed invention wherein swarf and marker are at a same location, a new grounds of rejection is applied.  It does not appear the original disclosure fully described and illustrated the claimed feature whereby its inclusion during prosecution appears to be new matter which must be cancelled.  Any clarifying Remarks are courteously requested.  In the meanwhile, it appears that a significantly different interpretation of the prior art teachings is most appropriate.
Since Applicant’s Response filed 1/6/2022 did not necessitate all new grounds of rejection, this Office action is NOT made Final in order to provide Applicant full opportunity to respond to new issues raised herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677